If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 24, 2019
               Plaintiff-Appellee,

v                                                                    No. 336815
                                                                     Macomb Circuit Court
RONALD SCOTT,                                                        LC No. 2014-003902-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and SAWYER and TUKEL, JJ.

SAWYER, J. (concurring).

        I concur with the result reached by the majority because I agree that it is compelled by
this Court’s decision in People v Washington, 321 Mich. App. 276; 908 NW2d 924 (2017). But I
write separately because I am not convinced that Washington correctly concluded that a violation
of the automatic stay rule of MCR 7.305(C)(6)(a) involves a question of subject-matter
jurisdiction. Washington, 321 Mich. App. at 285.

        I recognize that Washington found support for its conclusion in our Supreme Court’s
decision in People v Swafford, 483 Mich. 1, 6 n 5; 762 NW2d 902 (2009). While that footnote
did state that the trial court lacked “proper jurisdiction to bring defendant to trial” because of
MCR 7.302(C)(5), it did not specifically state nor analyze that it was a question of subject-matter
jurisdiction. It was this Court’s opinion in Washington that explicitly made it a matter of
subject-matter jurisdiction.

        I think that the better analysis is that, because this is a felony case, the trial court had
subject-matter jurisdiction and the circuit court has subject-matter jurisdiction over felonies. In
my view, MCR 7.302(C)(5) merely creates a stay that defendant had a right to insist that the trial
court respect. But as such, it was incumbent upon defendant to raise the issue at the time that the
trial court proceeded to violate the stay. By failing to do so, I agree with the prosecutor that the
issue is not properly before this Court.

        I would urge the prosecutor to seek leave to appeal to the Supreme Court to definitively
resolve the question whether the automatic stay rule deprives the trial court of subject-matter
jurisdiction or whether it merely creates a right that a defendant must assert at the time that a trial
court endeavors to violate the stay.

                                                               /s/ David H. Sawyer




                                                 -2-